Citation Nr: 0111291	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  00-16 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from May 
1967 to May 1970.

In June 1999, the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, denied the 
veteran's claim for a total disability rating based on 
individual unemployability (TDIU).  The RO continued to deny 
his claim for a TDIU in December 1999 after considering 
additional evidence, and he appealed to the Board of 
Veterans' Appeals (Board).  As support for his claim, 
he testified at a hearing in October 2000.


REMAND

The veteran alleges that he is permanently and totally 
unemployable-and therefore entitled to a TDIU-because his 
service-connected disabilities have become so severe that he 
can no longer work.  His service-connected disabilities are 
degenerative disc disease of the lumbar spine with right 
lower extremity radiculopathy-rated as 60 percent disabling, 
and degenerative disc disease of the cervical spine with 
radiculopathy to the left upper extremity-rated as 40 
percent disabling, for a combined rating of 80 percent.

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  Total disability 
may or may not be permanent, but total ratings usually will 
not be assigned for temporary exacerbations or acute 
infectious diseases-except where specifically prescribed by 
the VA's Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. § 3.340; see also Fluharty v. Derwinski, 2 
Vet. App. 409, 411 (1992); Hatlestad (I) v. Derwinski, 1 
Vet. App. 164, 165 (1991).

Total disability ratings are authorized for any disability-
or combination of disabilities-for which the Rating Schedule 
prescribes a 100 disability evaluation, or, with less 
disability, if certain criteria are met.  Id.  Where the 
schedular rating is less than total, a total disability 
rating for compensation purposes may be assigned when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of his disability(ies)-
provided that, if there is only one such disability, it shall 
be ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  In exceptional 
circumstances, however, where the veteran does not meet the 
aforementioned percentage requirements, a total rating may be 
assigned nonetheless-on an extra-schedular basis-upon a 
showing that he is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. §§ 3.321(b)(1), 4.16(b).

"Marginal employment," for example, as a self-employed 
worker or at odd jobs or while employed at less than half of 
the usual remuneration, shall not be considered 
"substantially gainful employment."  38 C.F.R. § 4.16(a); 
Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication 
Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), 
defines the term as "that which is ordinarily followed by 
the nondisabled to earn their livelihood with earnings common 
to the particular occupation in the community where the 
veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 
(2000), the court defined "substantially gainful 
employment" as an occupation that provides an annual income 
that exceeds the poverty threshold for one person, 
irrespective of the number of hours or days that the veteran 
actually works and without regard to the veteran's earned 
annual income...."  Other factors to be considered in 
determining whether a veteran is unemployable are his level 
of education, his employment history, and his vocational 
attainment.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 
(1992); Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 
(1991).  However, his advancing age, any impairment caused by 
conditions that are not service connected, and his prior 
unemployability status must be disregarded when determining 
whether he currently is unemployable.  38 C.F.R. § 4.16(a); 
see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), 
where the court noted additionally that "[t]he sole fact 
that a claimant is unemployed is not enough" to warrant a 
TDIU  Id.

The RO received the veteran's application for a TDIU on 
November 4, 1998, and he indicated on the form that he had 
last worked full time about one week earlier, on October 27, 
1998.  He also indicated that he had held various different 
jobs dating back to June 1988-as a grounds keeper, as a 
retailer, as a waiter ("server") in a restaurant, and as a 
night clerk in a convenient store.  He further indicated that 
he had graduated from high school and had two additional 
years of college education, but that he could no longer work 
due to the pain in both the cervical and lumbar segments of 
his spine-which also radiated down into his 
lower extremities, caused by his service-connected 
disabilities.

The RO subsequently received statements in January 1999, 
April 1999, and July 1999 from the veteran's three most 
recent former employers indicating that he personally had 
terminated his employment at each of those jobs on his own 
volition, as opposed to, for example, due to an inability to 
satisfactorily perform his responsibilities or based on the 
results of a performance appraisal by his supervisor.  To the 
contrary, the January 1999 statement indicates that he 
"voluntarily quit" one of his grounds keeper jobs (in 
maintenance) "due to [his own] unwillingness to perform 
[his] duties."  Similarly, the April 1999 statement 
indicates that he "walked off [the] job," and the July 1999 
statement indicates that he simply "resigned[,] saying he 
had qualified for disability from VA."  Therefore, all of 
these statements confirm that it was him, and not his 
employer, who believed that he could no longer work.

There also, however, is other evidence against the claim, 
suggesting the veteran is not unemployable due to his 
service-connected cervical and lumbar disabilities.  Records 
show that he submitted a statement in June 1998, only a few 
months prior to when he last worked, alleging that a 
dysthymic disorder and a personality disorder had been 
"caus[ing] continued problems in [his] occupational 
pursuits."  He said that he had found, more often than not, 
that he would rather work alone, as opposed to with other 
people since he experienced difficulty with that, and that he 
also had found it difficult to take orders ("direction") 
from supervisors because he believed that, in some cases, 
their way of doing things was much different than his and 
that his way was the better way of doing them.  But 
interestingly, neither of those psychiatric conditions he 
cited is service connected, and he did not make any mention 
whatsoever of any occupational impairment, at all, caused by 
his service-connected disabilities affecting the cervical and 
lumbar segments of his spine, with associated symptoms 
radiating into his upper and lower extremities.  Instead, he 
only referred to occupational problems due to his mental (as 
opposed to physical) impairment.  He also said this had been 
the case in nearly all of his efforts since 1987 to continue 
with gainful employment, since they had all but failed, 
except for in one isolated instance since his discharge from 
the military when he had worked for about 5-1/2 years (from 
June 1988 to December 1993) as the night clerk in the 
convenient store.  And he went on to indicate that, even with 
that job, he left it, not because of the severity of his 
service-connected disabilities-but rather, because the shift 
that he worked, from 11:00 p.m. to 7:00 a.m., "was 
eliminated."  This, too, confirms that circumstances totally 
unrelated to the severity of his
service-connected disabilities was the cause for the 
termination of his unemployment, even in that instance.

Still other evidence of record indicates that any 
unemployability the veteran experienced during 1992 and 1997 
was only temporary, as opposed to permanent.  And as alluded 
to earlier, total ratings usually will not be assigned merely 
for such temporary exacerbations of his symptoms.  38 C.F.R. 
§ 3.340; see also Fluharty, 2 Vet. App. at 411; Hatlestad 
(I), 1 Vet. App. at 165.  An April 1992 statement from a VA 
physician who had reviewed the veteran's medical records 
indicates that he was in "stable" condition and "could 
return to work without restrictions."  Similarly, more 
recent medical records, concerning treatment that he received 
in a VA outpatient clinic in January 1997, March 1997, and 
May 1997, indicate that he had filed a workers' compensation 
claim stemming from an on-the-job injury at his civilian 
employment, which exacerbated his service-connected 
disabilities, but that he was only temporarily out of work 
and returned to his job not very long after the incident-
albeit with certain restrictions (e.g., light duty with no 
heavy lifting).

There is, nonetheless, probative evidence supporting the 
claim for a TDIU, as well.  Of particular note, the Social 
Security Administration (SSA) rather recently determined in 
October 1999 that the veteran was entitled to disability 
benefits from that agency, effective November 1998 (which, 
incidentally, was the same month that he filed his 
application for a TDIU with VA), because he had "severe" 
impairment that partly was due to his service-connected 
degenerative disc disease, but also partly was due to 
degenerative arthritis in both of his knees, which is not 
service connected.  Therefore, the impairment attributable to 
the arthritis in his knees cannot be considered in 
determining whether he is entitled to a TDIU.  38 C.F.R. 
§ 4.16(a); see also, e.g., Mittleider v. West, 11 Vet. App. 
181, 182 (1998) (VA must be able to distinguish the extent of 
the veteran's impairment in earning capacity that is 
attributable to his service-connected disabilities, as 
opposed to other conditions that are not service connected).  
But the SSA went on to note, nevertheless, that the veteran's 
impairments from these conditions prevent him from performing 
"more than sedentary work on a sustained basis."  The 
question then arises whether this inherent limitation on the 
types of jobs that he even potentially can hold, in turn, 
means that he is only really capable of "marginal 
employment"-which, if true, does not constitute 
"substantially gainful employment."  See, e.g., 
Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  However, that 
notwithstanding, the Board also makes note of the fact that, 
merely because the potential for certain types of jobs, 
admittedly, is somewhat limited due to the severity of the 
service-connected disabilities is not necessarily tantamount 
or the same as saying the veteran is unemployable altogether.  
See Hatlestad v. Derwinski, 3 Vet. App. 213 (1992); 
VAOPGCPREC 75-91, 57 Fed. Reg. 2317 (1992).  There must be an 
effective balancing of these competing factors, which VA 
adjudicators must weigh for and against the claim.  See 
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); Evans v. 
West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 
7 Vet. App. 429 433 (1995); see also Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 
171 (1991).

The SSA further concluded that the veteran was unable to 
perform his past relevant work (i.e., his prior jobs that he 
mentioned on his application for a TDIU), and that, 
considering his level of education and age, which is closely 
approaching advanced age, he "does not have transferable 
skills to perform other work within his physical and mental 
residual functional capacity."  So this, in turn, suggest 
there will be very limited options for him even insofar as 
obtaining a sedentary job that does not require a great deal 
of physical exertion or aptitude-particularly since the SSA 
also concluded that, based upon his residual functional 
capacity and vocational factors, there are "no jobs existing 
in significant numbers which he can perform."  Although the 
SSA's decision concerning his inability to work in not 
controlling on VA, it is, however, probative evidence 
supporting the claim for a TDIU that must be given due 
consideration.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  
Consequently, since no VA physician has had an opportunity to 
comment on whether the veteran is unemployable-to either 
support or rebut the conclusion of the SSA-the veteran 
should undergo VA neurological and orthopedic evaluations to 
obtain a medical opinion concerning this.  See, e g, Gregory 
v. Brown, 8 Vet. App. 563 (1996);  Caffrey v. Brown, 6 
Vet. App. 377 (1994).  The most recent VA compensation 
examinations of record, conducted in July 1997, do not 
contain the necessary medical opinion to assist in making 
this determination.  And coincident with the recently enacted 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), which the 
President signed into law on November 9, 2000, this medical 
opinion should be obtained prior to further consideration of 
this appeal.

Accordingly, the claim for a TDIU hereby is REMANDED to the 
RO for the following development and consideration:

1.  The RO should schedule the veteran 
for an appropriate VA medical 
evaluation(s) to obtain a consensus 
medical opinion concerning the current 
severity of his service-connected 
disabilities-particularly insofar as 
whether they, alone, irrespective of the 
arthritis in his knees, his age, and 
any mental incapacity due to psychiatric 
conditions-render him unemployable.  The 
VA examiner(s) should conduct all 
necessary tests and studies to make this 
determination and should indicate the 
clinical findings in a typewritten 
report.  And since the purpose of 
obtaining this medical opinion is to 
resolve this important question, the 
physician(s) designated to give the 
opinion should review all of the relevant 
evidence in the claims folder, including 
a copy of this remand, and should, where 
necessary, cite to specific evidence in 
the record for the rationale of the 
opinion.

2.  The RO should review the report of 
the opinion to determine if it is in 
compliance with the directives of this 
remand.  If not, it should be returned 
for immediate corrective action.  
38 C.F.R. § 4.2.

3.  After completion of the above 
development, and any other development 
deemed warranted by the VCAA, the RO 
should re-adjudicate the veteran's claim 
for a TDIU, in light of all pertinent 
evidence of record, and all applicable 
laws, regulations, and case law.  The RO 
must provide adequate reasons and bases 
for its decision and address all issues 
and concerns noted in this remand.  The 
RO also must determine whether the 
veteran is entitled to application of the 
benefit-of-the-doubt doctrine and, if 
not, must explain why. 38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

4.  If the benefit requested is not 
granted to the veteran's satisfaction, 
then he and his representative should be 
provided a supplemental statement of the 
case (SSOC) and given an opportunity to 
submit written or other argument in 
response before the case is returned to 
the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


